Citation Nr: 1047628	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-22 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a cervical spine tumor, 
including as a result of herbicide exposure and ionizing 
radiation exposure. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active 
duty from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran seeks service connection for a cervical spine tumor, 
to include as due to herbicide or claimed ionizing radiation 
exposure.  A remand is required in this case to ensure that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a duty 
to make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) 
(2010).

In order to establish service connection for a claimed disorder, 
generally, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
38 C.F.R. § 3.310 (2010); see Hickson v. West, 12 Vet. App. 247, 
253 (1999).

At this juncture, the Board notes that there is no doubt that the 
Veteran has a cervical spine tumor, specifically meningioma of 
the cervical spine.  Concerning the question of in-service 
disease or injury, the injury or event here contended is exposure 
to herbicides in Vietnam and ionizing radiation.  

Based upon information obtained from the Veteran's service 
personnel and treatment records, because the Veteran served in 
the Republic of Vietnam, herbicide exposure is presumed.  See 
38 C.F.R. § 3.307(a)(6)(iii)(2010) (a veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed to 
have been exposed during such service to an herbicide agent).

With respect to the question of medical nexus, because the 
Veteran's benign cervical tumor is not listed among the Agent 
Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), 
medical nexus may not be presumed as a matter of law.  
Notwithstanding the inapplicability of the Agent Orange 
presumptive service connection regulations, the Board is 
obligated to fully consider the Veteran's claim on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  These 
questions concern the relationship, if any, between the Veteran's 
diagnosed cervical tumor and his military service, in particular 
the presumed exposure to herbicides and possible exposure to 
ionizing radiation.  These questions must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2010) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).

Given the presumption of Agent Orange exposure in service, the 
current diagnosis of a recurrent benign cervical spine tumor, and 
the Veteran's statements asserting a relationship between the 
current cervical spine tumor and herbicide or ionizing radiation 
exposure in service, the Board finds that a VA examination with 
medical nexus opinion is required to determine whether the 
cervical spine tumor is causally related to active service.  This 
evidence must be considered together with all of the 
appropriately applicable information regarding diseases 
associated with herbicide exposure and ionizing radiation.

The Board finds that there is a complex medical question 
presented by this case which is not adequately addressed by the 
evidence of record.  In disability compensation (service 
connection) claims, VA must provide a medical examination and 
medical opinion when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability 
to service, the United States Court of Appeals for Veterans 
Claims has indicated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and a veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon, 20 Vet. App. at 
83.

Such an equivocal medical opinion was evident in a June 2009 
letter from a private doctor considering the Veteran's meningioma 
of the cervical spine.  Specifically, the doctor reported the 
Veteran did not have a family history for this type of tumor, and 
opined that the "cause of this tumor has never been proven to be 
exposure to Agent Orange nor has it been ruled out."  Medical 
nexus opinions expressed in this type of equivocal language are 
insufficient to grant service connection because saying the 
condition in question "may" be related to the Veteran's 
military service is just as well tantamount to also saying the 
condition "may or may not" be related to service.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  Thus, no VA or adequate 
private medical report is of record with an etiology opinion 
specifically addressing the question of relationship of a 
recurrent cervical spine tumor to in-service herbicide exposure.  

Under the circumstances, the Board finds that additional 
development is warranted.  The Board finds that a medical opinion 
from an appropriate examiner, informed by consideration of the 
specific details of the Veteran's case, would be of assistance in 
facilitating proper appellate review of this issue.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
medical examination for the purpose of 
determining the etiology of his cervical 
spine tumor, including the question of 
whether there is a relationship to herbicide 
exposure in service.  The relevant documents 
in the claims file should be furnished to the 
examiner for review in connection with the 
examination.  All necessary diagnostic tests, 
as determined by the examiner, should be 
completed, and all pertinent symptomatology 
and findings should be reported in detail.  
After fully examining the Veteran and 
reviewing the medical history, the examiner 
should offer the following opinion.  

Is it at least as likely as not that the 
cervical spine tumor is the result of, or is 
otherwise related to, the Veteran's herbicide 
exposure in service?  

The examiner should provide a rationale for 
all conclusions reached.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the Veteran full opportunity to supplement 
the record, the issue of service connection 
for a cervical spine tumor, including as a 
result of herbicide and ionizing radiation 
exposure, should be readjudicated in light of 
all the evidence of record.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case, 
and should be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  It is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, as the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

